Citation Nr: 1742274	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a compensable initial rating for hypertension.

5.  Entitlement to an initial rating in excess of 50 percent, prior to June 7, 2016, for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 70 percent, on and after June 7, 2016, for PTSD.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to August 2008.

These matters come before the Board of Veterans Appeals (Board) on appeal from June 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas.

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

During the pendency of the appeal regarding the Veteran's claim for an increased initial rating for PTSD, he submitted a claim of entitlement to TDIU.  Because entitlement to TDIU was raised by the Veteran during an appeal regarding an increased initial rating, TDIU is for consideration throughout the pendency of the appeal concerning PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a back disability and a respiratory disability, as well as entitlement to a compensable initial rating for hypertension, will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the September 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for erectile dysfunction.

2.  Prior to June 7, 2016, the symptoms associated with the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.

3.  On and after June 7, 2016, the symptoms associated with the Veteran's PTSD more nearly approximated total occupational and social impairment.

4.  Prior to June 7, 2016, the Veteran was precluded, by reason of his service-connected PTSD, from securing or following a substantially gainful occupation consistent with his education and occupational experience.

5.  Entitlement to TDIU on and after June 7, 2016 is moot by virtue of the grant of 100 percent for PTSD during this period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).
 
2.  Prior to June 7, 2016, the criteria for an initial rating of 70 percent for PTSD, but not more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for the maximum 100 percent rating for PTSD have been met on and after June 7, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4.  Prior to June 7, 2016, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).

5.  On and after June 7, 2016, entitlement to TDIU is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Erectile Dysfunction

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing. 3 8 C.F.R. § 20.204(a).

In September 2016, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issue of entitlement to service connection for erectile dysfunction. 

VA received the request to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for erectile dysfunction and, thus, it is dismissed.

PTSD and TDIU

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

However, because service connection was granted for the Veteran's PTSD, this claim is now substantiated.  Consequently, the Veteran's submission of a notice of disagreement as to the initial rating assigned to this service-connected disability to does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(3) (2017).

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment and personnel records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO undertook exhaustive efforts to obtain the Veteran's service treatment records, but to no avail.  In March 2011, the RO issued a memorandum and sent the Veteran a letter notifying him that his service treatment records were unattainable.  Subsequent development efforts yielded some service treatment records, which were associated with the Veteran's claims file.  These service treatment records did not constitute the entirety of the Veteran's service treatment records.  To date, VA has been unable to obtain all of the Veteran's service treatment records.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was provided VA examinations in January 2011 and June 2016 to assess the severity of his PTSD.  The VA examiners reviewed the Veteran's electronic claims file and administered thorough clinical evaluations, which addressed the salient issues presented by the Veteran's claims at issue here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

PTSD

The Veteran's underlying claim of entitlement to service connection for PTSD was granted in an April 2011 rating decision, wherein an initial 50 percent rating was assigned thereto, effective July 15, 2010.  The Veteran perfected an appeal, seeking a higher initial rating.  During the pendency of this appeal, the 50 percent rating was increased to 70 percent, effective June 7, 2016.  The Board has modified the claim to reflect this increase.  Because the grant to 70 percent did not constitute a full grant of the benefits sought on appeal and the Veteran did not limit the appeal to the benefits already granted, the issue remains pending before VA.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will determine if the Veteran is entitled to an initial rating in excess of 50 percent prior to June 6, 2017, and in excess of 70 percent thereafter, for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4  (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's appeal is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

a 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board will consider the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

The Board will consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, will be considered, but will not be determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2017); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to June 7, 2016

According to a November 2009 VA treatment report, the Veteran endorsed being tired "all of the time," but denied suicidal and homicidal ideations and was not psychotic.  He described his mood as "not that great," and his affect was assessed as "depressed."  He requested assistance with his irritability, depression, poor energy, and anxiety.  The diagnostic impression was PTSD, with a GAF score of 45.

In a January 2010 addendum, the same VA doctor again assigned a GAF score of 45.

In January 2011, the Veteran underwent a VA examination, in part, to ascertain the severity of his PTSD.  The Veteran reported that he thinks he hears the voice of a fallen service member.  He also reported nightmares from which he wakes of "soaking wet," and often sleeping during the day.  Further, he described his experience since his service in Iraq as "hell," and endorsed feeling as though he never left.  He reported going out to eat, but generally limited such outings to drive-thru windows.  For shopping, the Veteran stated that he preferred 3 or 4 o'clock in the morning in order to avoid people.  He avoided watching the news and war movies, as well as looking at his military uniforms.  Regarding relationships, the Veteran stated that, at the time of the examination, he and his second spouse had been married for two years, but that they had been separated for four months.  He attributed at least some of their marital issues to his unwillingness to "go anywhere."  Concerning this occupational status, the Veteran said that he repossessed vehicles, but quit because he got "antsy"; he had been unemployed for two weeks at the time of the examination.  After the examiner administered a mental status examination, the diagnosis was PTSD with a GAF score of 48.  The examiner then stated that the Veteran's symptoms occurred several time each week and were "moderate to severe."  The examiner also opined that the Veteran's PTSD resulted in employment "difficulties." 

In November 2011, the Veteran submitted a claim of entitlement to TDIU.  Therein, he asserted that his service-connected PTSD affected his ability to work beginning in January 2008.  The Veteran indicated the last time he held full-time employment was in May 2008, at which time he was working as a "Recovery Agent."  Specifically, the Veteran stated his anxiety and anti-social feelings kept him from leaving the house.

As discussed above, GAF scores of 45 and 48 indicate the presence of serious symptoms or any serious impairment in social, occupational, or school functioning.

Further, the evidence relevant to this period of time (i.e., prior to June 7, 2016) demonstrates that the Veteran was unemployed and that his PTSD resulted in employment difficulties.  With respect to social impairment, the evidence of record demonstrates that the Veteran was separated from his second spouse due to symptoms attributable to PTSD.  Giving the Veteran the benefit of the doubt, the Board finds that, prior to June 7, 2016, his PTSD more nearly approximates occupational and social impairment with deficiencies in most areas and, thus, a 70 percent rating is warranted during this period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017); see Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017).

Prior to June 7, 2017, the evidence of record shows that he was married, even though he and his spouse were separated.  Further, even though he generally limited his outings for food to going through a drive thru, the Veteran was able to drive and leave the house.  Moreover, the January 2011 VA examiner opined the Veteran's PTSD resulted in employment difficulties, but that he could not be certain that the Veteran's PTSD "preclude[d] all employment."  He also appeared for a VA examination during which he was cooperative, his speech was within normal limits as to rate and rhythm, and his thought processes and associations were logical and tight.  There was no loosening of associations, confusion, or memory deficiencies, and he was oriented in all spheres.  Consequently, the Board finds that, prior to June 7, 2016, the Veteran's PTSD did not meet or more nearly approximate total occupational and social impairment and, thus, the maximum 100 percent rating is not warranted during this period. 38 C.F.R. § 4.130, Diagnostic Code 9411.

On and After June 7, 2016

On June 7, 2016, the Veteran underwent a VA examination in order to ascertain the severity of his service-connected PTSD.  The examiner indicated that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  Regarding his social/marital/family functioning, the Veteran reported that he lives alone because he is separated from his spouse.  He stated that has three children, and sees one occasionally, but has no contact with the other two.  Indeed, the mother of the children wants them to have no contact with the Veteran.  The Veteran stated that his only hobby is drawing.  He said that he used to enjoy riding motorcycles and hunting with his son, but denied any involvement in social activities.  The endorsed occasional contact with his mother, and he has the most contact with his sister, who lives next door to the Veteran.  His sister drove him to the VA examination.

With respect to occupational and educational functioning, the Veteran said that he has had difficulty maintaining employment due to anxiety.  He also endorsed attendance problems. 

The Veteran stated that he had not undergone any mental health treatment since 2014, due to a lack of motivation to leave his house and because he gets anxious in group settings.  The examiner found that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  No GAF score was assigned. 

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran endorsed anxiety, depression, nervousness, memory difficulties, sleep difficulties, nightmares, and panic attacks.  Additionally, the Veteran stated that his social relationships were strained due to PTSD, namely a lack of patience.  Moreover, the Veteran stated that he was still unemployed due to anxiety symptoms.  He said that he stayed in the house, and preferred shopping at times when there would be fewer people.  

With application of the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD was manifested by symptoms that more nearly approximated total occupational and social impairment since June 7, 2016.  As such, the Board finds that the criteria for a rating of 100 percent for the Veteran's service-connected PTSD have been met on and after June 7, 2016.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

TDIU Prior to June 7, 2016

Generally, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from securing or following a substantially gainful occupation consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether a veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

Prior to June 7, 2016, service connection is in effective for PTSD at 70 percent (as determined herein) and, at the time of this decision, hypertension at a noncompensable level.  The combined rating for these disabilities is, thus, 70 percent.  As such, prior to June 7, 2016, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a). 

Prior to June 7, 2016, the Veteran's PTSD more nearly approximates the criteria for the 70 percent rating, which represents occupational and social impairment with deficiencies in most areas.  The evidence during this period showed that the Veteran's PTSD symptoms were moderate to severe, and a VA examiner opined that the Veteran's PTSD caused employment difficulties.  The Veteran was unemployed throughout this period due symptoms attributable to PTSD, notably anxiety, impatience, and anti-social feelings.

Affording the Veteran the benefit of all reasonable doubt, the Board is satisfied the evidence establishes his service-connected PTSD alone was sufficiently severe prior to June 7, 2016 to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted prior to June 7, 2016.

TDIU On and After June 7, 2016

The Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating on and after June 7, 2016 for PTSD, renders moot the issue of entitlement to a TDIU during that period.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue, because a 100 percent schedular rating has been assigned on and after June 7, 2016. 


ORDER

The claim of entitlement to service connection for erectile dysfunction is dismissed.

Prior to June 7, 2016, an initial rating of 70 percent, but not more, for PTSD is granted, subject to the law and regulations pertaining to the payment of monetary benefits.

On and after June 7, 2016, the maximum 100 percent rating for PTSD is granted.

Prior to June 7, 2016, the TDIU is granted, subject to the law and regulations pertaining to the payment of monetary benefits.

Entitlement to TDIU on and after June 7, 2016 is moot.



REMAND

Back and Respiratory Disabilities

During the September 2016 hearing, the Veteran testified that he was exposed to "airborne hazards" and burn pits during his active duty in Iraq.  He further testified that he experienced in-service symptoms, including chest pain, shortness of breath, and coughing.  Similarly, the Veteran testified that he sustained a back injury during his active duty while dismounting a tank.  Thereafter, the Veteran stated that he experienced back symptoms, such as pain and an inability to stand for prolonged periods.  In the interest of fairness and due process, the Board finds that a remand is warranted in order to provide the Veteran VA examinations.

In making this determination, the Board observes that the Veteran was scheduled for VA examinations concerning his back and respiratory disabilities.  Although notice of these examinations was sent to his address of record (and still is his address of record), he failed to report.  During this Board hearing the Veteran explained that his mother through out notice of the examinations due to the fact she thought the mail was meant for the Veteran's father.  The Board finds good cause has been shown to reschedule the examination. 

Corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Hypertension

Based on the Veteran's testimony during the September 2016 hearing, the Board finds that remanding this claim is warranted in order to provide him a VA examination to ascertain the current severity of his hypertension.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake efforts to verify the Veteran's current mailing address.

2.  The AOJ must then provide the Veteran with VA examinations to determine the etiological relationship between any current back and respiratory disability and his active duty.  The AOJ must contact the scheduling VA Medical Center to ensure that the Veteran's verified mailing address is used to mail the notification letter.

Any studies, tests, and evaluations deemed necessary by the examiner(s) must be performed.  The electronic claims file must be made available to and reviewed by the examiner(s).  A complete rationale for all opinions expressed must be provided.

The examiner(s) must identify all current back and respiratory disabilities.  For each such disability identified, the examiner(s) must state whether it is at least as likely as not (a 50 percent or greater probability) that this disability manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances (exposure to burn pits and "airborne hazards" and falling from a tank).

The examiner must provide a complete rationale for all opinions expressed.  In so doing, the examiner must consider and discuss the Veteran's lay assertions.

3.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected hypertension.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability, and must discuss all medications prescribed to treat the Veteran's hypertension.  All necessary tests must be conducted, and all clinical findings must be reported in detail.

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for an examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


